                                       Case 19-25272-LMI              Doc 46              Filed 04/15/20     Page 1 of 5
                                UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                             www.flsb.uscourts.gov
                                                 CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                              Original Plan
                        ■     Second                                 Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                     Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Luis E. Diaz                                     JOINT DEBTOR:                                           CASE NO.: 19-25272 LMI
SS#: xxx-xx- 9677                                            SS#: xxx-xx-
I.          NOTICES
            To Debtors:         Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:       Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                be reduced, modified or eliminated.
            To All Parties:     The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                         Included       ■      Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                         Included       ■      Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                 ■      Included              Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $2,866.67              for months    1    to 5       ;

                   2.   $2,995.84              for months    6    to 14 ;

                   3.   $2,418.06              for months 15 to 36 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                                      NONE       PRO BONO
                  Total Fees:            $8850.00              Total Paid:                     $1500.00      Balance Due:           $7350.00
                                               Payable           $525.00               /month (Months 1     to 14 )
         Allowed fees under LR 2016-l(B)(2) are itemized below:
         Safe harbor 3650.00+2 MMM 5200.00

         Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                   NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
          1. Creditor: The Bank of New York Mellon
                Address: POB 619063                         Arrearage/ Payoff on Petition Date
                         Dallas, TX 75261
                                                             MMM Adequate Protection                          $930.00       /month (Months   1    to 5   )

           Last 4 Digits of                                  MMM Adequate Protection                         $1,046.25      /month (Months   6    to 36 )
           Account No.:                 5077
          Other:
LF-31 (rev. 10/3/17)                                                             Page 1 of 5
                                       Case 19-25272-LMI             Doc 46          Filed 04/15/20          Page 2 of 5
                                                                          Debtor(s): Luis E. Diaz                                   Case number: 19-25272 LMI

          ■   Real Property                                                         Check one below for Real Property:
                  ■ Principal   Residence                                            ■    Escrow is included in the regular payments
                       Other Real Property                                                The debtor(s) will pay        taxes           insurance directly
         Address of Collateral:
         15602 SW 161 St, Miami, FL 33187

              Personal Property/Vehicle
         Description of Collateral:

          2. Creditor: U.S. Bank National Association
                Address: c/o Rushmore Loan                 Arrearage/ Payoff on Petition Date
                         Managment Services,
                                                            MMM Adequate Protection                          $1,125.00           /month (Months    1    to 36 )
                         LLC
                         POB 52708
                         Irvine, CA 92619
           Last 4 Digits of
           Account No.:                  9964
          Other:

              Real Property                                                         Check one below for Real Property:
                       Principal Residence                                           ■    Escrow is included in the regular payments
                  ■ Other    Real Property                                                The debtor(s) will pay        taxes           insurance directly
         Address of Collateral:
         17100 SW 149 PL, Miami, FL 33187

              Personal Property/Vehicle
         Description of Collateral:
              B. VALUATION OF COLLATERAL:                    ■   NONE
              C. LIEN AVOIDANCE              ■   NONE
              D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                 distribution fom the Chapter 13 Trustee.
                       ■   NONE
              E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                 fom the Chapter 13 Trustee.
                       ■   NONE
IV.           TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
              A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                         ■   NONE
              B. INTERNAL REVENUE SERVICE:                   ■   NONE
              C. DOMESTIC SUPPORT OBLIGATION(S):                          NONE            ■   CURRENT AND PAID OUTSIDE
              1. Name of Creditor: Maritza Garcia
                  Payment Address: 15811 SW 143 CT, Miami, FL 33177
                                                                 Total Due:                    $0.00
                                                 Payable          $0.00              /month (Months            to       )
                                        Regular Payment (if applicable)          $0.00           /month (Months             to      )
              D. OTHER:           ■   NONE
V.            TREATMENT OF UNSECURED NONPRIORITY CREDITORS
LF-31 (rev. 10/3/17)                                                        Page 2 of 5
                                       Case 19-25272-LMI                Doc 46       Filed 04/15/20       Page 3 of 5
                                                                          Debtor(s): Luis E. Diaz                        Case number: 19-25272 LMI

                                                  A. Pay          $5.00         /month (Months 15       to 36 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
                B.     ■   If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
                C. SEPARATELY CLASSIFIED:                   ■   NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.        INCOME TAX RETURNS AND REFUNDS:                         ■   NONE
VIII.       NON-STANDARD PLAN PROVISIONS                 NONE
              Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
              Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.


            ■        Mortgage Modification Mediation




LF-31 (rev. 10/3/17)                                                        Page 3 of 5
                   1 The debtor has filed a Verified Motion for Referral to MMM with:
                   The Bank of NewCase       19-25272-LMI Doc 46 Filed 04/15/20
                                       York Mellon                                                       Page 4 of 5                   ("Lender")
                                                                    Debtor(s): Luis E. Diaz                                Case number: 19-25272 LMI
                   loan number 5077
                   for real property located at 15602 SW 161 St, Miami, FL 33187

                   2 The debtor has filed a Verified Motion for Referral to MMM with:
                   US Bank National Association                                                                                        ("Lender")
                   loan number 9964
                   for real property located at 17100 SW 149 PL, Miami, FL 33187

                   The parties shall timely comply with all requirements of the Order of Referral to MMM and all Administrative Orders/Local
                   Rules regarding MMM. While the MMM is pending and until the trial/interim payment plan or the permanent mortgage
                   modification/permanent payment is established by the parties, absent Court order to the contrary, the debtor has included a post-
                   petition monthly plan payment (a) with respect to the debtor’s homestead, of no less than the lower of the prepetition monthly
                   contractual mortgage payment or 31% of the debtor’s gross monthly income (after deducting any amount paid toward HOA fees
                   due for the property) and (b) with respect to income producing property, of no less than 75% of the gross income generated by
                   such property, as a good faith adequate protection payment to the lender. All payments shall be considered timely upon receipt
                   by the trustee and not upon receipt by the lender.

                   Until the MMM is completed and the Final Report of Mortgage Modification Mediator is filed, any objection to the lender’s
                   proof of claim on the real property described above shall be held in abeyance as to the regular payment and mortgage arrearage
                   stated in the proof of claim only. The debtor shall assert any and all other objections to the proof of claim prior to confirmation
                   of the plan or modified plan.

                   If the debtor, co-obligor/co-borrower or other third party (if applicable) and the lender agree to a settlement as a result of the
                   pending MMM, the debtor will file the MMM Local Form “Ex Parte Motion to Approve Mortgage Modification Agreement
                   with Lender” (or Self-Represented Debtor’s Motion to Approve Mortgage Modification Agreement with Lender) no later than
                   14 calendar days following settlement. Once the settlement is approved by the Court, the debtor shall immediately amend or
                   modify the plan to reflect the settlement and the lender shall amend its Proof of Claim to reflect the settlement, as applicable.

                   If a settlement is reached after the plan is confirmed, the debtor will file a motion to modify the plan no later than 30 calendar
                   days following approval of the settlement by the Court and the Lender shall have leave to amend its Proof of Claim to reflect
                   the settlement reached after confirmation of the plan. The parties will then timely comply with any and all requirements
                   necessary to complete the settlement.

                   In the event the debtor receives any financial benefit from the lender as part of any agreement, the debtor shall immediately
                   disclose the financial benefit to the Court and the trustee and amend or modify the plan accordingly.

                   If the lender and the debtor fail to reach a settlement, then no later than 14 calendar days after the mediator’s Final Report is
                   filed, the debtor will amend or modify the plan to (a) conform to the lender’s Proof of Claim (if the lender has filed a Proof of
                   Claim), without limiting the Debtor’s right to object to the claim or proceed with a motion to value; or (b) provide that the real
                   property will be “treated outside the plan.” If the property is “treated outside the plan,” the lender will be entitled to in rem stay
                   relief to pursue available state court remedies against the property. Notwithstanding the foregoing, lender may file a motion to
                   confirm that the automatic stay is not in effect as to the real property.

                   Confirmation of the plan will be without prejudice to the assertion of any rights the lender has to address payment of its Proof
                   of Claim.




LF-31 (rev. 10/3/17)                                                      Page 4 of 5
                                 Case 19-25272-LMI               Doc 46        Filed 04/15/20   Page 5 of 5
                                                                   Debtor(s): Luis E. Diaz                    Case number: 19-25272 LMI


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                        Debtor                                                         Joint Debtor
  Luis E. Diaz                                            Date                                                              Date



  s/ Samir Masri                             March 6, 2020
    Attorney with permission to sign on                Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                  Page 5 of 5
